Citation Nr: 1025126	
Decision Date: 07/06/10    Archive Date: 07/19/10

DOCKET NO.  06-22 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for a psychiatric disorder, 
other than PTSD.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel
INTRODUCTION

The Veteran had active service from July 1968 until April 1971 
and what appears to be two months of inactive duty service.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In November 2008, the Veteran testified before the undersigned 
Veterans Law Judge during a Travel Board hearing, which was held 
at the RO.  A transcript of that hearing has been associated with 
the claims file.  

In February 2009, the Board remanded the case to the RO, via the 
Appeals Management Center (AMC), for further development and 
adjudicative action.  In an April 2010 Supplemental Statement of 
the Case (SSOC), the RO/AMC affirmed the determination previously 
entered.  The case was then returned to the Board for further 
appellate review.

The Board notes that the Veteran submitted additional evidence 
after the case was certified for appeal following the previous 
remand, which was received by the Board in June 2010.  Such 
evidence consists of a statement by the Veteran concerning his 
claim for service connection for PTSD.  When the Board receives 
pertinent evidence that was not considered by the agency of 
original jurisdiction (AOJ), the evidence must be referred to the 
AOJ for review unless such review is waived.  38 C.F.R. §§ 
20.800, 20.1304(c) (2009).  Here, although no waiver was received 
in connection with the Veteran's statement, the evidence 
contained therein is duplicative of the evidence that was 
considered by the AOJ as to the issue on appeal.  As such, the 
statement is not pertinent to the appeal, and the Board may 
proceed with a decision without prejudice to the Veteran.  Id.

In accordance with a recent opinion of the Court of Appeals for 
Veterans Claims (Court), the claim of service connection for a 
psychiatric disorder, other than PTSD, has been included as an 
issue on appeal.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  
The issue of service connection for a psychiatric disorder, other 
than PTSD, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The evidence of record does not show that the Veteran currently 
has a PTSD diagnosis in accordance with VA regulations.


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been met.  
38 U.S.C.A. §§ 1112, 1131, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.304, 4.125 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009.) requires VA 
to assist a claimant at the time he or she files a claim for 
benefits.  As part of this assistance, VA is required to notify 
claimants of the information and evidence necessary to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1).

Specifically, VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will attempt to provide; and (3) that the 
claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) the degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Specifically, the notice must include notice that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id. at 486.

The U.S. Court of Appeals for the Federal Circuit previously held 
that any errors in notice required under the VCAA should be 
presumed to be prejudicial to the claimant unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  Under Sanders, VA bore the burden of proving that such an 
error did not cause harm.  Id.  

However, in the recent case Shinseki v. Sanders, 129 S.Ct. 1696 
(2009), the United States Supreme Court held that the Federal 
Circuit's blanket presumption of prejudicial error in all cases 
imposed an unreasonable evidentiary burden upon VA.  Rather, in 
Shinseki v. Sanders, the Supreme Court suggested that 
determinations concerning prejudicial error and harmless error 
should be made on a case-by-case basis.  Id.  As such, in 
conformance with the precedents set forth above, on appellate 
review the Board must consider, on a case-by-case basis, whether 
any potential VCAA notice errors are prejudicial to the claimant. 

By letters dated in January 2005, the Veteran was notified of the 
information and evidence necessary to substantiate his claim.  VA 
told the Veteran what information he needed to provide, and what 
information and evidence that VA would attempt to obtain.  Under 
these circumstances, the Board finds that VA has satisfied the 
requirements of the VCAA.  

VA satisfied the notice requirements under Dingess in a March 
2006 letter, wherein VA informed the Veteran as to the type of 
evidence necessary to establish a disability rating or effective 
date.  Adequate notice has been provided to the Veteran prior to 
the transfer and certification of his case to the Board, and 
thus, compliance with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) have been met.  Nevertheless, in light 
of the Board's denial of the Veteran's claim, no disability 
rating or effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant under the Court's 
holding.  

Next, the VCAA requires that VA make reasonable efforts to assist 
the claimant in obtaining evidence necessary to substantiate a 
claim.  The Veteran's relevant service, VA, and available private 
medical treatment records have been obtained.  In a May 2010 
statement, the Veteran indicated that he was diagnosed with PTSD 
by Dr. R.  The Board notes that the Veteran has identified and 
submitted private medical records associated with Dr. R.'s 
diagnosis.  He was provided a VA medical examination in April 
2009.  There is no indication of any additional, relevant records 
that the RO failed to obtain.

In sum, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandates of the VCAA.    

The Merits of the Claim

The Veteran essentially claims that he has PTSD due to his 
military service.  Specifically, the Veteran attributes his PTSD 
to numerous incidents he reports to have occurred during his 
service in the Republic of Vietnam.  Having reviewed the evidence 
of record and all pertinent laws and regulations, the Board finds 
that the preponderance of the evidence weighs against the claim 
for service connection, and the appeal must be denied.

Service connection will be granted if it is shown that a veteran 
has a disability resulting from an injury or disease contracted 
in the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty in the active military, 
naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
That an injury incurred in service alone is not enough.  There 
must be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  


In addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, including 
that pertinent to service, establishes that a disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Generally, to prove 
service connection, the record must contain:  (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances, lay testimony of an in-service incurrence 
or aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza 
v. Brown, 7 Vet. App. 498 (1995).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible supporting 
evidence that the claimed in-service stressor actually occurred, 
and a link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).  

The diagnostic criteria, including those related to stressors, 
set forth in The American Psychiatric Association:  Diagnostic 
and Statistical Manual of Mental Disorders, (4th ed. 1994) (DSM-
IV) for mental disorders have been adopted by the VA.  38 C.F.R. 
§ 4.125.  A diagnosis of PTSD requires exposure to a traumatic 
event and a response involving intense fear, helplessness, or 
horror.  A stressor involves exposure to a traumatic event in 
which the person experienced, witnessed, or was confronted with 
an event or events that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of self or 
others and the person's response involved intense fear, 
helplessness, or horror.  See Cohen, 10 Vet. App. 128.  The 
sufficiency of a stressor is a medical determination and is 
presumed by a medical diagnosis of PTSD.  Id. 

Here, the Board does not reach the question of whether the 
Veteran sustained a verified in-service stressor, as the 
preponderance of the competent medical evidence does not indicate 
that he has a diagnosis of PTSD for service connection purposes.  
As noted above, a threshold requirement for the granting of 
service connection is evidence of a current disability.  In the 
absence of evidence of a current disability there can be no valid 
claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Veteran's service personnel records were obtained and reflect 
his service in the U.S. Army from July 1968 to April 1971, to 
include service in Vietnam.  His DD 214 Form indicates that his 
military occupational specialty was as personnel specialist.  The 
Veteran received no decorations, badges, medals, commendations, 
or citations typically associated with participation in combat.  

The Veteran's service treatment records were negative for any 
diagnosis of or treatment for PTSD.  The March 1971 separation 
report of medical examination reflects that the results of a 
clinical psychiatric examination were normal.    

In support of his claim, the Veteran submitted a December 2004 
letter and medical records from his private primary care 
physician, J.R.G., Jr., M.D.  In the December 2004 letter, Dr. 
J.R.G. stated that the Veteran suffers from PTSD and that the 
Veteran has repeated nightmares of his experience in Vietnam.  A 
December 2004 private treatment record includes the Veteran's 
report of difficulty sleeping and also shows an additional 
description of "PTS-from war."  The additional private 
treatment records show treatment for unrelated medical 
conditions.   

Associated with the claims file is a March 2005 letter from the 
Veteran's private primary care physician, M.P., M.D., in which 
the physician states that the Veteran has PTSD "in that he has 
nightmares regarding his Vietnam memories."   However, the 
letter does not indicate whether a psychiatric examination was 
conducted at that time, nor does it provide the results of any 
previous psychiatric examinations.  Associated with the letter is 
a March 2005 medical record, which includes the Veteran's request 
for a letter for the VA regarding his PTSD.  

In support of his claim, the Veteran submitted private medical 
records from Dr. R.  Included in these private medical is what 
appears to be records related to a mental status evaluation, to 
include the Veteran's own description of his military stressors.  
A May 2005 medical record entitled "Mental Status" shows that 
the Veteran's mental status was assessed; the record shows an 
Axis-I Code diagnosis of PTSD.  No opinion was provided relating 
the PTSD diagnosis to the Veteran's military service.  
Additionally, the Veteran submitted what appears to be a June 
2005 treatment record from Dr. R. in which it was noted that the 
Veteran presented with multiple questions regarding whether he is 
suitable for the "application of PTSD or not."  The doctor 
stated that the Veteran had "multiple issues if he even 
understands the nature of PTSD."  The doctor essentially 
indicated that he explained to the Veteran the need to understand 
and learn the facts of PTSD and the facts of his own life.  The 
doctor also indicated the Veteran's need to participate in 
therapy sessions and review his medical records (which the 
Veteran had brought in) and PTSD paperwork from his own point-of-
view.  

In April 2009, the Veteran underwent a VA PTSD examination, at 
which time the entire claims file was reviewed.  The VA examiner 
gave a detailed account of the Veteran's reported in-service 
stressors, as documented in his numerous statements and the 
November 2008 Travel Board hearing transcript.  The Veteran's 
current symptomatology was reported to include the following:  
nightmares approximately once a month that often cause his heart 
to beat rapidly; nervousness; "mood swings;" depression lasting 
approximately a couple of hours; becoming "keyed up;" 
irritability; worry about money and bills; flashbacks 
approximately twice a month; thoughts of Vietnam approximately 
two to three times a week; problems with concentration following 
poor night-time sleep; occasional short-term memory problems; and 
avoidance of movies/TV shows or discussions about Vietnam.  

Following a mental status examination, the diagnosis was anxiety 
disorder, not otherwise specified.  The examiner noted that the 
Veteran had reported numerous stressors, and she indicated that 
many of them would be more closely described as anxiety and 
worries.  She essentially stated that the Veteran's symptoms 
satisfy the "re-experiencing" symptom cluster of the DSM-IV.  
While the Veteran reported avoiding movies and conversations that 
evoke a recollection of his military trauma, the examiner 
concluded that he does not clearly meet the criteria in the 
"avoidance" cluster of symptoms for a DSM-IV PTSD diagnosis.  
She noted that the Veteran described an exaggerated startle 
response, but no other criteria in the "hyperarousal" cluster 
of symptoms.  She stated that although the Veteran reported 
experiencing irritability, it appeared to be related chiefly to 
his blood sugar levels.  The examiner concluded that while the 
Veteran met some of the criteria for PTSD, he did not fully meet 
the DSM-IV criteria for this complex disorder.  

The examiner further discussed that the Veteran's showed 
"evidence of an anxiety disorder, as indicated by a history of 
chronic worry lasting throughout his adult lifetime."  The 
Veteran was noted to have described current worries about 
finances, health, and driving, "at a minimum."  He also 
described prominent health and safety concerns during his 
military service.  The examiner stated that the presence of an 
underlying anxiety condition could predispose the Veteran to 
develop PTSD, but that at the present time, he did not meet the 
criteria for this diagnosis.  

The Board notes that one of the Veteran's claimed in-service 
stressors was conceded by the RO in an April 2010 Supplemental 
Statement of the Case.

In a May 2010 statement, the Veteran reiterated his assertion 
that Dr. R. diagnosed him with PTSD.  The Veteran stated that he 
doctor's office would not release any more information regarding 
his case.  

Based on the foregoing, the Board finds that the preponderance of 
the evidence weighs against the claim for service connection for 
PTSD.  

A review of the competent medical evidence of record does not 
show that the Veteran currently has a diagnosis of PTSD within 
the meaning of VA regulations.  
The Board acknowledges that the private medical records show a 
diagnosis of PTSD.  However, as discussed below in greater 
detail, this private medical evidence does not reflect that a 
comprehensive mental health evaluation was undertaken, and does 
not show that the PTSD diagnosis meets the requirements of 38 
C.F.R. § 4.125.  In contrast, the Board finds that the most 
complete assessment of the Veteran's mental condition was made in 
the April 2009 VA PTSD examination report.  The VA examiner did 
not diagnose the Veteran with PTSD; rather he was diagnosed with 
an anxiety disorder, when evaluated under the DSM-IV.  The April 
2009 VA examiner specifically examined the Veteran for PTSD under 
DSM-IV criteria but found that he did not meet all of the 
criteria for a PTSD diagnosis.  Overall, the Board finds that the 
preponderance of the competent medical evidence of record does 
not indicate that the Veteran has a current DSM-IV diagnosis of 
PTSD to warrant service connection in this case.  

The Board recognizes that the record contains conflicting medical 
evidence as to the diagnosis of the Veteran's mental condition.  
The Board must thus determine how much weight to afford the 
opposing opinions.  See Guerrieri v. Brown, 4 Vet. 
App. 467, 471 (1993).  The Board may weigh one medical 
professional's opinion over another, depending on factors such as 
the reasoning employed by the medical professionals and whether 
or not, and the extent to which, they reviewed prior evidence.  
Id. at 470-71.  ("The probative value of medical opinion 
evidence is based on the medical expert's personal examination of 
the patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusions that the physician reaches.").

The Board must provide adequate reasons and bases if it adopts 
one medical opinion over another.  Owens v. Brown, 7 Vet .App. 
429, 433 (1995) (noting that the Board may "favor the opinion of 
one competent medical expert over that of another when the Board 
gives an adequate statement of reasons and bases").  In 
assessing evidence such as medical opinions, the failure of the 
physician to provide a basis for his opinion goes to the weight 
of the credibility of the evidence in the adjudication of the 
merits.  See Hernanadez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).

Although the private medical records show that the Veteran was 
diagnosed with PTSD, this evidence does not indicate that the 
Veteran was diagnosed with PTSD by a mental health professional 
in conformance with the criteria of DSM-IV.  Specifically, the 
Board notes that Dr. J.R.G.'s December 2004 letter, Dr. M.P.'s 
March 2005 letter, and the associated medical records showing a 
diagnosis of PTSD were provided by the Veteran's primary care 
physicians and not mental health practitioners.  In contrast, the 
April 2009 VA PTSD examination was conducted by a mental health 
professional in accordance with DSM-IV.  Moreover, while the 
private medical records from Dr. R. shows a May 2005 diagnosis of 
PTSD, the diagnosis does not include an opinion specifically 
relating PTSD to the Veteran's military service or a detailed 
discussion regarding the basis of the diagnosis.  The Board 
recognizes that these private medical records include the 
Veteran's written description of his claimed in-service 
stressors.  However, the medical records from Dr. R. do not 
include a medical opinion or discussion regarding the etiology of 
the PTSD diagnosis.  The claims file illustrates that the Veteran 
subsequently underwent an extensive mental disorders assessment 
during the April 2009 VA PTSD examination, at which time his 
entire claims file was reviewed and considered in rendering a 
diagnosis.  The April 2009 VA PTSD examination report provided a 
thorough discussion of the Veteran's medical history, 
psychological examination results, and basis for the opinion on 
the PTSD claim.  Even though the April 2009 VA examiner 
specifically evaluated the Veteran for PTSD under DSM-IV 
criteria, the results indicated that the Veteran did not meet all 
of the criteria for a PTSD diagnosis.  

As the April 2009 VA PTSD examination report provided the more in 
depth analysis of the Veteran's mental condition by a mental 
health practitioner, the Board finds it to be of greater 
probative value.  Unlike the December 2004 and March 2005 private 
medical opinion letters and the May 2005 private medical record 
showing a PTSD diagnosis, the April 2009 VA examination report 
clearly diagnosed the Veteran with an anxiety disorder and 
provided a discussion as to the current nature of this disorder, 
thus giving the most complete analysis of the Veteran's current 
mental condition.  The Board notes that the April 2009 VA 
examination report is the only evaluation of record conducted in 
accordance with DSM-IV that provided a medical opinion with 
regards to PTSD, thereby satisfying the requirements of 38 C.F.R. 
§ 4.125.  Additionally, the April 2009 VA examination report 
provided greater detail as to how the PTSD determination was 
made.   Thus, the April 2009 VA PTSD examination report is found 
to be of a greater probative value.  

Under these circumstances, for the Board to conclude that the 
Veteran currently has PTSD related to his military service would 
be speculation, and the law provides that service connection may 
not be granted on a resort to speculation or remote possibility. 
38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).  
Simply put, in the absence of a present disability that is 
related to service, a grant of service connection is clearly not 
supportable. See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The Board has considered the Veteran's statements in support of 
his claim that he has PTSD as the result of his military service.  
While the Board is sympathetic to the Veteran's own statements 
and believes that he is competent to report his current 
symptomatology and military experiences, there is no evidence 
that he possesses the requisite medical training or expertise 
necessary to render him competent to offer evidence on matters 
such as medical diagnosis or medical causation.  Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).

There can be no doubt from review of the record that the Veteran 
rendered honorable and faithful service for which the Board is 
grateful, and the Veteran is sincere in his belief that his has 
PTSD that is related to his military service.  While the Board 
has carefully reviewed the record in depth, it has been unable to 
identify a basis upon which service connection may be granted.  
The Board has also carefully considered the benefit of the doubt 
rule, but as the preponderance of the evidence is against the 
claim, the evidence is not in equipoise, and there is no basis to 
apply it.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for PTSD is denied.


REMAND

Unfortunately, a remand is required with respect to the claim for 
a psychiatric disorder, other than PTSD.  Although the Board 
sincerely regrets the additional delay, it is necessary to ensure 
that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.  VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 
5103A; 38 C.F.R. § 3.159(c).

The Veteran has essentially claimed that he has a psychiatric 
disorder that is related to his military service.  As discussed 
above, he has asserted that he currently has PTSD as the result 
of his service in Vietnam.  In support of his claim, the Veteran 
has identified several in-service stressors he has attributed to 
his psychiatric disorder, one of which was conceded by the RO in 
the April 2010 Supplemental Statement of the Case.

The Veteran underwent a VA PTSD examination in April 2009, at 
which time he was diagnosed with an anxiety disorder, not 
specified.  In rendering the diagnosis, the VA examiner stated 
that the Veteran's diagnosis was indicated by a history of 
chronic worry lasting throughout his adult life.  The examiner 
went on to note the Veteran's current worries regarding finances, 
health, and driving, and she also noted the Veteran had prominent 
health and safety concerns during his military service.  However, 
it is unclear from the examination report as to the exact 
etiology of the Veteran's anxiety disorder and whether said 
disorder is primarily attributable to his military service.  

Based on a recent ruling of the United States Court of Appeals 
for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. 
App. 1 (2009), the Board acknowledges that claims for service 
connection for PTSD encompass claims for service connection for 
all psychiatric disabilities.  Therefore, the Veteran's original 
claim for PTSD includes a claim for an anxiety disorder.  While 
the Board has decided the claim for PTSD is the decision above, 
the Board must defer a decision on the anxiety disorder claim, as 
additional development is needed.  In this regard, the Board 
notes that the medical evidence of record reflects that the 
Veteran has been diagnosed with an anxiety disorder, but does not 
include a clear medical opinion as to the etiology of his 
condition.  Assistance by VA includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  When 
medical evidence is inadequate, VA must supplement the record by 
seeking an advisory opinion or ordering a medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).  Under the circumstances, the 
Board finds that further development is warranted in this case so 
that a medical opinion may be obtained regarding whether the 
Veteran's currently diagnosed anxiety disorder is etiologically 
related to his military service.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall forward the Veteran's 
claims file to the examiner who conducted the 
April 2009 VA PTSD examination, or if the 
examiner is no longer available, a suitable 
replacement, to prepare an addendum to the 
April 2009 VA examination report.  The 
Veteran need not be re-examined unless an 
examination is deemed necessary.  If an 
examination is deemed necessary, all 
indicated testing should be accomplished.  
The claims file shall be made available to 
and reviewed by the examiner.  All findings 
and conclusions should be set forth in a 
legible report.   
 
The examiner shall prepare an addendum to the 
April 2009 report addressing whether it is at 
least as likely as not that the Veteran's 
general anxiety disorder is related to his 
military service.  If the examiner finds it 
impossible to provide the requested opinion 
without resorting to mere speculation, he or 
she should so indicate and should further 
explain why an opinion cannot be rendered.
         
2.  Upon completion of the foregoing, and all 
necessary notice requirements, the RO/AMC 
shall readjudicate the claim for service 
connection for a psychiatric disorder, other 
than PTSD.  If the decision remains adverse 
to the Veteran, he and his representative 
should be furnished a supplemental statement 
of the case and allowed the appropriate time 
for response.   Thereafter, the case should 
be returned to the Board following the 
purpose of appellate disposition.
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that `are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


